DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. 10,116,596) and further in view of Kalia et al. (U.S. 10,419,489).

With respect to claim 1, Li teaches a method comprising: receiving (Li, col. 11, lines 22-27), at a bot (Li, col. 7, lines 51-52) active in a selected group of users of a group communication service (Li, col. 16, lines 47-51), a message from a user in the selected group, the bot comprising a software application 
Li does not explicitly teach the use of a secured local network. 
However, Kalia teaches within a secured local network (Kalia, col. 3, lines 2-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Kalia in order to enable the use of a secured local network. One would be motivated to do so in order to facilitate cohesion and collaboration between a human requestor and a machine using natural language interfaces that are used to process Information Technology (IT) requests that are provided in natural language (Kalia, col. 2, lines 33-54).	
	
With respect to claim 2, the combination of Li and Kalia teaches the invention described in claim 1, including the method further comprising: processing, at the bot, the message to detect a trigger phrase to invoke an operation at the bot; and identifying, at the bot, the selected command based on the trigger phrase (Li, Figs. 8-12, col. 14, line 33 – col. 15, line 6). 
The combination of references is made under the same rationale as claim 1 above.
 
With respect to claim 3, the combination of Li and Kalia teaches the invention described in claim 2, including the method wherein: the group communication service exchanges audio messages between users in the selected group (Li, col. 11, lines 32-35 and col. 12, lines 7-14); and the message is received at the bot in a text format from a speech-to-text converter of the group communication service (Li, col. 6, lines 31-42 and col. 10, line 58). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 4, the combination of Li and Kalia teaches the invention described in claim 2, including the method further comprising: receiving the message at the bot in an audio format (Li, col. 11, lines 32-35 and col. 12, lines 7-14); converting, at the bot, the message into a text format (Li, col. 6, lines 31-42 and col. 10, line 58); and processing, at the bot, the message in the text format to detect the trigger phrase (Li, Figs. 8-12, col. 14, line 33 – col. 15, line 6). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 5, the combination of Li and Kalia teaches the invention described in claim 4, including the method further comprising: generating, at the bot, the response message in the text format; converting, at the bot, the response message from the text format to the audio format; and sending the response message to the at least one user in the audio format (Li, col. 18, line 57 – col. 19, line 19). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 6, the combination of Li and Kalia teaches the invention described in claim 1, including the method further comprising: generating, at the bot, the API instruction corresponding to 
The combination of references is made under the same rationale as claim 1 above.

 With respect to claim 7, the combination of Li and Kalia teaches the invention described in claim 1, including the method further comprising generating, at the bot proxy node, the API instruction based on the information related to the message (Li, Figs. 8-12, col. 14, line 20 – col. 15, line 6). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 9, the combination of Li and Kalia teaches the invention described in claim 1, including the method wherein: the bot proxy node (Li, Fig. 7, element 110 and Fig. 14, elements 110, 1412, 1430; col. 19, lines 27-47) is connected to a plurality of servers (Li, Fig. 1, elements 140, 150, 160, 170; Fig. 7, element 150; and Fig. 14, element 150; col. 4, lines 10-19) within the secured local network (Kalia, col. 3, lines 2-58); and the method further comprises determining, at the bot proxy node (Li, Fig. 7, element 110 and Fig. 14, elements 110, 1412, 1430; col. 19, lines 27-47), the target server (Li, Fig. 1, elements 140, 150; Fig. 7, element 150; and Fig. 14, element 150; col. 15, lines 17-25) from the plurality of servers (Li, Fig. 1, elements 140, 150, 160, 170; Fig. 7, element 150; and Fig. 14, element 150; col. 4, lines 10-19) based on the selected command (Li, Fig. 1, elements 140, 150; Fig. 7, element 150; and Fig. 14, element 150; col. 15, lines 17-25).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 12, the combination of Li and Kalia teaches the invention described in claim 1, including the method further comprising: receiving (Li, col. 18, line 57 – col. 19, line 47), at the bot proxy node (Li, Fig. 7, element 110 and Fig. 14, elements 110, 1412, 1430; col. 19, lines 27-47), a response from 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 13, Li teaches a communication system comprising: a first computing device configured to execute a bot (Li, col. 7, lines 51-52) to participate in a selected group of users of a group communication service (Li, col. 16, lines 47-51), the bot comprising a software application configured to execute commands in response to messages from users of the selected group (Li, col. 11, lines 22-27); a second computing device within a secured local network configured to execute a bot proxy node, the bot proxy node configured to exchange communications between (Li, Fig. 7, element 110 and Fig. 14, elements 110, 1412, 1430; col. 19, lines 27-47) and the bot; wherein the bot (Li, col. 7, lines 51-52) and the bot proxy node are configured to perform a communication process (Li, Fig. 7, element 110 and Fig. 14, elements 110, 1412, 1430; col. 19, lines 27-47) including: receiving (Li, col. 11, lines 22-27), at the bot (Li, col. 7, lines 51-52), a message from a user in the selected group (Li, col. 11, lines 22-27); transmitting, from the bot (Li, Fig. 7, element 720; col. 19, lines 27-47) to a bot proxy node, information related to the message that is relevant to execute a selected command; transmitting, from the bot proxy node (Li, Fig. 7, element 110 and Fig. 14, elements 110, 1412, 1430; col. 19, lines 27-47) to a target server (Li, Fig. 1, elements 140, 150; Fig. 7, element 150; and Fig. 14, element 150; col. 15, lines 17-25), an application programming interface (API) instruction (Li, col. 10, lines 53-67) to perform the selected command at (Li, 
Li does not explicitly teach the use of a secured local network. 
However, Kalia teaches within a secured local network (Kalia, col. 3, lines 2-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Kalia in order to enable the use of a secured local network. One would be motivated to do so in order to facilitate cohesion and collaboration between a human requestor and a machine using natural language interfaces that are used to process Information Technology (IT) requests that are provided in natural language (Kalia, col. 2, lines 33-54).	

With respect to claim 14, the combination of Li and Kalia teaches the invention described in claim 13, including the communication system further comprising: the bot is further configured to: process the message to detect a trigger phrase to invoke an operation at the bot; and identify the selected command based on the trigger phrase (Li, Figs. 8-12, col. 14, line 33 – col. 15, line 6).
The combination of references is made under the same rationale as claim 14 above. 

 With respect to claim 15, the combination of Li and Kalia teaches the invention described in claim 14, including the communication system wherein: the group communication service exchanges audio messages between users in the selected group; and the message is received at the bot in a text format from a speech-to-text converter of the group communication service.
The combination of references is made under the same rationale as claim 14 above. 

With respect to claim 16, the combination of Li and Kalia teaches the invention described in claim 14, including the communication system further comprising: the bot is further configured to: receive the message in an audio format (Li, col. 11, lines 32-35 and col. 12, lines 7-14); convert the message into a text format (Li, col. 6, lines 31-42 and col. 10, line 58); process the message in the text format to detect the trigger phrase (Li, Figs. 8-12, col. 14, line 33 – col. 15, line 6); generate the response message in the text format; convert the response message from the text format to the audio format; and send the response message to the at least one user in the audio format (Li, col. 18, line 57 – col. 19, line 19). 
The combination of references is made under the same rationale as claim 14 above. 
 
With respect to claim 19, Li teaches a method for executing commands through a bot in a group communication service, the method comprising: adding the bot (Li, col. 7, lines 51-52) as a member of a selected group of users of the group communication service (Li, col. 16, lines 47-51), wherein the users can broadcast audio messages to other users of the selected group (Li, col. 11, lines 32-35 and col. 12, lines 7-14); receiving (Li, col. 11, lines 22-27), at the bot (Li, col. 7, lines 51-52), a message from a user in the selected group (Li, col. 11, lines 22-27); processing, at the bot (Li, Fig. 7, element 720; col. 19, lines 27-47), the message to determine a selected command to execute based on a trigger phrase included in the message (Li, Figs. 8-12, col. 14, line 33 – col. 15, line 6); transmitting, over the internet, information relevant to the selected command from (Li, Fig. 7, element 110 and Fig. 14, elements 110, 1412, 1430; col. 19, lines 27-47) the bot (Li, Fig. 7, element 720; col. 19, lines 27-47) to a bot proxy node (Li, Fig. 7, element 110 and Fig. 14, elements 110, 1412, 1430; col. 19, lines 27-47); and transmitting, from the bot proxy node (Li, Fig. 7, element 110 and Fig. 14, elements 110, 1412, 1430; col. 19, lines 27-47) to a target server (Li, Fig. 1, elements 140, 150; Fig. 7, element 150; and Fig. 14, element 150; col. 15, lines 17-25), an application programming interface (API) instruction (Li, col. 10, lines 53-67) to perform the selected 
Li does not explicitly teach the use of a secured local network. 
However, Kalia teaches within a secured local network (Kalia, col. 3, lines 2-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Kalia in order to enable the use of a secured local network. One would be motivated to do so in order to facilitate cohesion and collaboration between a human requestor and a machine using natural language interfaces that are used to process Information Technology (IT) requests that are provided in natural language (Kalia, col. 2, lines 33-54).	
Allowable Subject Matter
Claims 8, 10, 11, 17, 18, and 20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

April 1, 2021